DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 was filed after the mailing date of 11/4/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a specifier and a determiner in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al (US20160345907).
Regarding claim 1, Fung discloses a sensing apparatus configured to measure a target person without being attached to the target person (120 and 150 in fig. 1, para. [0032]), and configured to generate information associated with the target person from outputs of at least a part of sensors of a plurality of sensors (para. [0033], the plurality of sensor assemblies 120 are positioned in locations determined to be best suited for 
a specifier (104 in fig. 1) configured to specify at least one of clothes and physical features of the target person from images obtained by imaging the target person (202 in fig. 2A, para. [0045], [0072], [0074], claim 30, the processor 106 can include camera logic that can evaluate image data output by one or more cameras 150 and can compile the image data to determine and measure changes in the movement of the driver 118 within the vehicle seat 122. Changes in movement would comprise specifying a change in physical features such as head movement. The cameras 150, hardware and/or camera logic can evaluate the image data and/or video data to determine the characteristics of the clothing worn by the driver 118); and 
a determinator (104 in fig. 1) configured to determine one or a plurality of sensors (120 and 150 in fig. 1), which are the at least the part of sensors, from the plurality of sensors (para. [0030]), on the basis of the specified at least one of the clothes and the physical features (para. [0027], [0030], [0074], the computing device 104 can process signal output by sensors and devices into data formats that include values and levels. It would be advantageous to use any sensors which are outputting data).



Regarding claim 3, Fung discloses a sensing apparatus wherein the plurality of sensors include a plurality of piezoelectric sensors (para. [0030], The plurality of sensor assembly sensors can include electric current/potential (e.g., proximity sensors, inductive, capacitive)) arranged in an array on a seating surface of a seat on which the target person is seated (120a in fig. 2A, para. [0036], at least one of the plurality of sensor assemblies 120 may be disposed on the left front side of vehicle seat 122, for example, sensor 120a), and 
said determinator is configured to determine one or a plurality of piezoelectric sensors corresponding to the at least the part of sensors (para. [0030], [0069], The one or more vibration sensors can include piezoelectric sensors for detecting mechanical vibrations associated to the vehicle seat 122 and/or the vehicle 102. For example, the one or more vibration sensors can sense vibrations that can be attributed to the engine, the roadway on which the vehicle 102 is being driven, and/or the driver's movement 

Regarding claim 4, Fung discloses a sensing apparatus wherein the plurality of sensors include a capacitive sensor (para. [0030], [0067], The plurality of sensor assembly sensors can include electric current/potential (e.g., proximity sensors, inductive, capacitive)) placed in a backrest of a seat on which the target person is seated (para. [0033], the plurality of sensor assemblies 120 can be mechanically coupled to the vehicle seat 122 as disposed within the headrest 132, the seat back 134, and the seat base 136), and 
said determinator is configured to determine whether or not the capacitive sensor corresponds to the at least the part of sensors (para. [0030], [0067]), on the basis of the specified clothes (para. [0066]-[0067], [0074], the characteristics of the clothing affect the optical sensors 202. Optical sensors 202 are used in conjunction with accelerometers which are capacitive. In an example, the characteristics of the clothing could be used to determine the presence of a driver and activate the accelerometer). Furthermore, it would be advantageous to use any sensors which are outputting data.

Regarding claim 6, the limitations have been analyzed and rejected with respect to claim 3.



Regarding claim 8, the limitations have been analyzed and rejected with respect to claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US20160345907) in view of Brankovic et al (US20170039835).
Regarding claim 5, Fung teaches a sensing apparatus wherein 
said determinator is configured to determine whether a sensor (120 and 150 in fig. 1) corresponds to the at least the part of the plurality of sensors (para. [0072] and 

Fung fails to teach wherein the plurality of sensors include a millimeter wave sensor.
However Brankovic teaches plurality of sensors (10 in fig. 2, 718, 719 in fig. 7) include a millimeter wave sensor (abstract, para. [0036], mm-wave signals for seat occupation detection). 
Therefore taking the combined teachings of Fung and Brankovic as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Brankovic into the apparatus of Fung. The motivation to combine Fung and Brankovic would be to enable easy integration into a single compact low-cost module (para. [0039] of Brankovic) and increase the accuracy of seat occupation detection (para. [0045] of Brankovic).


Regarding claim 9, the limitations have been analyzed and rejected with respect to claim 5.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claim 5.


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 5.


Related Art
The following prior art is considered relevant by the examiner but not relied upon in this office action:
Lan et al (US9847004) teaches a system for occupancy detection (fig. 1) comprising a radar-based sensor (111 in fig. 1, col. 5 lines 27-39) mounted to a seat (col. 5 lines 54-61) and capacitance based seat pressure sensors (125 in fig. 1, col. 2 lines 54-57).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663